Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 13 April 2022 the following has occurred: Claims 1-8, 24, 40 and 42 have been amended; claims 9-11, 17-20 and 27-39 have been canceled.
Now claims 1-8, 13-14, 24-26 and 40-44 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.
 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 13-14, 24-26 and 40-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system for examining a joint of a patient. The limitations of:	
[… provide …] preset movement information […] and examine the implant placed in the joint from information transmitted from the patient terminal, […] generate photographed movement information corresponding to the preset movement information, [… providing …] the photographed movement information […], […] a movement execution photographing part generating the photographed movement information composed of several frames of the joint according to the preset movement information, […] a photographed movement information analysis part for analyzing the photographed movement information, the photographed movement information analysis part comprising: a movement analysis information calculation part for calculating movement analysis information quantitatively indicating a movement of the joint related to the preset movement information by analyzing the photographed movement information; and an implant alignment prediction part for predicting an alignment state of the implant transplanted into the joint related to the preset movement information from the movement analysis information, wherein the movement analysis information includes a rotation and a translation between body segments that are adjacent to the joint related to the preset movement information, the movement analysis information calculation part comprising: a body segment recognition part identifying the body segments adjacent to the joint related to the preset movement information from a body contour in the photographed movement information; and a movement analysis information arithmetic part setting at least three landmarks for each of the identified body segments, setting a segment coordinate system, which defines a movement of each of the identified body segments, for each of frames of the photographed movement information based on the landmarks of each of the identified body segments, and calculating the movement analysis information as a numerical value indicating a relative movement between the identified body segments, the implant alignment prediction part including: an implant alignment parameter arithmetic part deriving an implant alignment parameter of the joint having the movement analysis information by comparatively analyzing the movement analysis information calculated by the movement analysis information calculation part and kinematic data […]; an implant alignment image generation part for generating an implant alignment image showing the predicted alignment state of the implant transplanted into the joint related to the preset movement information based on the movement analysis information for identifying treatment progress of the joint after implantation of the implant.
, as drafted, is a process that under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a system comprising an examination server, database and a patient terminal the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the system comprising an examination server, database and a patient terminal, the claim encompasses providing preset movement information to a patient to capture the movement to make determinations about an implant in a joint of the patient. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system comprising an examination server, database and a patient terminal, which implements the identified abstract idea. The system comprising an examination server, database and a patient terminal are recited at a high-level of geniality (i.e., general purpose computers; see Applicant’s specification Figures 3, 9, 25, and paragraphs [0124], [0154]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claims recite the additional element of “transmitting… receiving…”. The “transmitting… receiving…” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system comprising an examination server, database and a patient terminal, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
	Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “transmitting… receiving…” were considered extra-solution activity and/or generally linking to a particular technological environment. The “transmitting… receiving…”steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-8, 13-14, 24-26 and 40-44 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2 and 24-26 further defines the data in the database, but does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claim 3, further defines the derivation of alignment state, but does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 4-5 further recite use of interpolated/redundant markers when landmarks are not recognized, but does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claims 6-7 further recite collection and determination of pain state, but does not recite any additional elements and therefore cannot provide a practical application and/or significantly more.
Claim 8, recites the additional elements of an infrared-reflective suit coated with an infrared-reflective material, however this suit is recite at a high-level of generality (i.e., a generic off the shelf motion capture suit) and amounts to merely linking of the abstract idea to particular technological environment. The additional element does not integrate the abstract idea into a practical application. 
The infrared-reflective suit coated with an infrared-reflective material have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Lieberman (2009/0023122): see below but at least paragraphs [0053]-[0055]; Moodie (2011/0060537): paragraphs [0051]-[0053], [0068]; Smith (2018/0025750): paragraph [0031]; use of an infrared-reflective suit is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more”. As such the claim is not patent eligible.
Claims 13-14 recite additional databases, however the database has already been considered above, and is incorporated herein.
Claim 40 recites a doctor terminal, however the doctor terminal is similar to the patient terminal analyzed above, and therefore the same rationale applies, that the doctor terminal is a generic hardware component used to apply the abstract idea.
Claim 41-44 recites the additional element of “displaying the examination information”, however this is recited at a high-level of generality. (i.e., as a general means of outputting determined data) and amounts to merely linking the abstract idea to a particular technological environment. The additional element does not integrate the abstract idea into a practical application.
The “displaying the examination information” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Miles (2013/0332128): paragraphs [0310]-[0311], [0737]; Park (2016/0038245): paragraph [0125]; Reinert (2004/0044295): paragraph [0027]; Saget (2017/0178324): paragraph [0021]; displaying determined exam information is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more”. As such the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 13-14, 24-26, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0121728 (hereafter “Wells”), in view of U.S. Patent App. No. 2007/0213643 (hereafter “Gotte”), in view of U.S. Patent App. No. 2011/0060537 (hereafter “Moodie”), in view of U.S. Patent App. No. 20140208578 (hereafter “Linderman”), in view of U.S. Patent App. 20190000631 (hereafter “Blankevoort”).

Regarding (Currently Amended) claim 1, Wells teaches a joint examination system configured to enhance efficiency and convenience in examining a joint of a patient having an implant placed therein (Wells: paragraph [0013], “Systems and methods for telerehabilitation feedback”,  paragraph [0031], “an implant sensor may be embedded in an implant in the patient 104… The implant sensor or AR device 108 data (e.g., whether the patient 104 is successfully performing movements, a percentage of successful performance, metrics related to number of repetitions, weight used, etc., or the like) may be used by the therapist 102 or other caregiver (e.g., a surgeon) after the patient 104 performs a movement… The data may be used to adjust prescribed therapy, movement, exercises, medication, surgery timetable, or the like”, paragraph [0035], “select a joint or location on an AR avatar. By selecting a joint or location on the AR avatar, the patient 201 may indicate what hurts or needs attention on the patient 201”. The Examiner notes that “to enhance efficiency and convenience in examining a joint of a patient” is an intended use of the system that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the system), said joint examination system comprising:
--an examination server (Wells: Figure 5, paragraphs [0059]-[0060], “gesture analyzer device 503 may include a processor and memory”. The Examiner notes this is a server), and
--a patient terminal remotely distributed from the examination server (Wells: Figure 5, paragraph [0059]-[0060], “augmented reality device 501 that includes a processor 502 and memory 504”. The Examiner notes as shown in figure 5, it is remote from the server and in communication via a network (see Figure 9, paragraph [0087])), 
--wherein the examination server is configured to transmit preset movement information to the patient terminal and examine the implant placed in the joint from information transmitted from the patient terminal (Wells: paragraphs [0014]-[0015], “create visual targets, of the exercise, for a patient when the patient is attempting to perform the exercise. The system may demonstrate a rehabilitation exercise virtually, including the visual targets… and may analyze the patient's attempt… a gesture video may be created using the path region, one or more bubbles, captured video from a therapist”, paragraphs [0019]-[0021], “display a virtual target for a patient to allow the patient to complete a clinical movement… an input device 109 that can be used by the therapist 102 to generate model exercises for a rehabilitation patient”, paragraph [0025], “the final edited video may be saved to a database to be shared with other users”, paragraphs [0059]-[0061], “The processor 502 may receive information about a movement of a patient along the path of motion, such as movement of the patient captured using the movement capture apparatus 503. The processor 502 may determine whether the movement was within the path region. In an example, the processor 502 may send feedback, such as to the feedback controller 508 or the display 510”. The Examiner notes as shown in figure 5, the server (gesture analyzer device) receives a preset movement from a therapist and stores this in server 511, and transmits the movement to terminal (AR device), which displays the preset movement and captures the patient performing the movement, and provides this data to the server for further processing (i.e., examine the implant in the patient)), 
--the patient terminal configured to generate photographed movement information corresponding to the preset movement information, the patient terminal transmitting the photographed movement information to the examination server (Wells: paragraph [0014], “capture video of the patient performing the exercise”, paragraphs [0026]-[0028], “the video capture device 105 may include a movement capture apparatus. The movement capture apparatus may include two or more infrared sensors… The AR device 108 may include the camera 110”, paragraph [0058], “clinical movement attempt may be stored in the… database 511.”, paragraph [0065], “The camera 506 may send information, such as images to the processor 502”),
--the patient terminal comprising a movement execution photographing part generating the photographed movement information composed of several frames of the joint according to the preset movement information (Wells: paragraph [0026], “The movement captured may include video”. The Examiner notes a video is several frames, and a video of the preset motion of the joint teaches what is required under the broadest reasonable interpretation), 
--the examination server including a photographed movement information analysis part for analyzing the photographed movement information (Wells: Figures 5-6, paragraphs [0067]-[0070], “analyze a clinical movement to determine a path of motion of the clinical movement… receiving information may include analyzing live video of the patient… patient movement may be compared with the path region to determine whether the movement was within the path region, whether the movement started in the start region, and whether the movement ended in the end region”), the photographed movement information analysis part comprising:
--a movement analysis information calculation part for calculating movement analysis information quantitatively indicating a movement of the joint related to the preset movement information by analyzing the photographed movement information (Wells: paragraph [0044], “identify joints that the patient must move in order to satisfy the exercise conditions… determine whether the motion is captured and whether the identified joints are moved in the way indicated by the gesture flag(s).”, paragraphs [0067]-[0070], “The patient movement may be compared with the path region to determine whether the movement was within the path region, whether the movement started in the start region, and whether the movement ended in the end region”. The Examiner notes under the broadest reasonable interpretation this determination is a calculation of movement analysis information quantitatively indicating a movement of the joint); […];
--the movement analysis information calculation part comprising:
--a body segment recognition part identifying the body segments adjacent to the joint related to the preset movement information from a body contour in the photographed movement information (Wells: paragraphs [0022]-[0023], “The system 100 may evaluate the detection to identify joints, limbs, appendages, a head, etc.,… These identified body parts may be used with later captured video of an exercise to label specific body parts”, paragraph [0028], “”); […].
Wells may not explicitly teach (underlined below for clarity):
--the photographed movement information analysis part comprising:
--an implant alignment prediction part for predicting an alignment state of the implant transplanted into the joint related to the preset movement information from the movement analysis information,
--wherein the movement analysis information includes a rotation and a translation between body segments that are adjacent to the joint related to the preset movement information,
--the movement analysis information calculation part comprising:
-- […], setting a segment coordinate system, which defines a movement of each of the identified body segments, for each of frames of the photographed movement information based on the landmarks of each of the identified body segments, and 
--calculating the movement analysis information as a numerical value indicating a relative movement between the identified body segments,
--the implant alignment prediction part including:
--an implant alignment parameter arithmetic part deriving an implant alignment parameter of the joint having the movement analysis information by comparatively analyzing the movement analysis information calculated by the movement analysis information calculation part […].
Gotte teaches the photographed movement information analysis part comprising:
--an implant alignment prediction part for predicting an alignment state of the implant transplanted into the joint related to the preset movement information from the movement analysis information (Gotte: paragraphs [0008]-[0010], “detecting an impingement of joint components of an anatomical joint (e.g., a hip joint, shoulder joint, elbow joint, or in the case of the knee joint, an impingement of the femur and tibia with or without artificial joints or joint parts”. The Examiner notes under the broadest reasonable interpretation determination of an impingement of the joint component (i.e., implant) is a determination of the alignment state of the implant),
--wherein the movement analysis information includes a rotation and a translation between body segments that are adjacent to the joint related to the preset movement information (Gotte: paragraphs [0029]-[0030], “determining the underlying movement of rotation and translation from two spatial positions of a body… the instantaneous axes of rotation can be calculated from the tracked positional data”, paragraphs [0048]-[0050], “A general movement by a rigid body is composed of a rotation and a longitudinal shift, e.g., a translation, wherein the axis of rotation can shift spatially from moment to moment, such that the direction and location of the instantaneous axis of rotation can change… determining the underlying movement of rotation and translation from two spatial positions of a body.”),
--the movement analysis information calculation part comprising:
--[…], setting a segment coordinate system, which defines a movement of each of the identified body segments, for each of frames of the photographed movement information based on the landmarks of each of the identified body segments (Gotte: Figure 5, paragraph [0005], “Marker arrays, for example, can be attached to each of the pelvis and the femur and can be tracked by a camera system. Then, after pivoting the hip joint about its center point, the coordinates of the pivoting point can be stored with respect to the pelvis and the femur”, paragraph [0051, “instantaneous axis of rotation can be calculated as explained by FIG. 5. From the transformation matrices T1 and T2, which describe a segment-by-segment change in the position of the reference star… it is possible to obtain the finite axis of rotation (as a helical axis) having the direction vector n and a point S in coordinates of the tibial system, and the magnitude of the rotation”), and 
--calculating the movement analysis information as a numerical value indicating a relative movement between the identified body segments (Gotte: paragraph [0025], “the instantaneous axis of rotation moves with the movement of the joint or joint components, such that the instantaneous axis of rotation has to be localized by a so-called movement analysis, wherein the positions of the joint components are captured and the instantaneous axis of rotation can be calculated from the captured relative movement of the joint components”, paragraphs [0048]-[0052], “The instantaneous axis of rotation can be calculated as explained by FIG. 5. From the transformation matrices Tl and T2, which describe a segment-by-segment change in the position of the reference star connected to the femur during an angling (flexion) of the joint with respect to the tibia, it is possible to obtain the finite axis of rotation (as a helical axis) having the direction vector n and a point S in coordinates of the tibial system, and the magnitude of the rotation 8”. The Examiner notes a direction vector a numerical value),
--the implant alignment prediction part including:
--an implant alignment parameter arithmetic part deriving an implant alignment parameter of the joint having the movement analysis information by comparatively analyzing the movement analysis information calculated by the movement analysis information calculation part […] (Gotte: Figure 4 paragraph [0037], “determine whether the joint is still situated within the normal working range, such that if the instantaneous center of rotation deviates from the predetermined range by more than a predetermined distance (e.g., 0 to 20 mm), an impingement can be detected”, paragraph [0056], “establish whether the instantaneous points of rotation move along a curve to be interpolated having a defined maximum curvature radius and exceed or do not exceed a given minimum distance from the curve or from each other”. The Examiner notes a determined impingement is an alignment parameter under the broadest reasonable interpretation, additionally to determine a deviation a comparison is necessary).
One of ordinary skill in the art before the effective filing date would have found it obvious to include determination of an alignment state of an implant as taught by Gotte within the analysis of movement analysis information as taught by Wells with the motivation of better determination of jamming of an implant (Gotte: paragraphs [0003]-[0007]).
Wells and Gotte may not explicitly teach (underlined below for clarity):
--a movement analysis information arithmetic part setting at least three landmarks for each of the identified body segments, setting a segment coordinate system, which defines a movement of each of the identified body segments, for each of frames of the photographed movement information based on the landmarks of each of the identified body segments;
Moodie teaches a movement analysis information arithmetic part setting at least three landmarks for each of the identified body segments, setting a segment coordinate system, which defines a movement of each of the identified body segments, for each of frames of the photographed movement information based on the landmarks of each of the identified body segments (Moodie: paragraphs [0021]-[0022], "observe, isolate, define and capture body segment dimensional data ... Segment dimension data may for example include three points located on a body segment", paragraphs [0024]-[0026], "access the segment dimensions data 14 in order to aid in the calculation of lever and force moments ... all data is configured in a Cartesian coordinate system. Accordingly, a force in a user selectable plane may be calculated as an output". The Examiner notes these points function as the landmarks);
One of ordinary skill in the art before the effective filing date would have found it obvious to include determining of body segments adjust to a joint and setting landmarks as taught by Moodie within the system of calculate range of motion measurements as taught by Wells and Gotte with the motivation of improving the "transform[ation of] normal observations into numbers, and thus turn the subjective into the objective (Moodie paragraphs [0005]-[0006]).
Wells, Gotte and Moodie may not explicitly teach (underlined below for clarity):
--the implant alignment prediction part including:
--an implant alignment parameter arithmetic part deriving an implant alignment parameter of the joint having the movement analysis information by comparatively analyzing the movement analysis information calculated by the movement analysis information calculation part and kinematic data of an implant alignment information database;
Linderman teaches the implant alignment prediction part including:
--an implant alignment parameter arithmetic part deriving an implant alignment parameter of the joint having the movement analysis information by comparatively analyzing the movement analysis information calculated by the movement analysis information calculation part and kinematic data of an implant alignment information database (Linderman: paragraph [0150]-[0156], “obtaining one or more images of a patient's joint that requires revision… images of the patient's current joint, which typically includes various images of the "failed" or "failing" implant… further include other images taken earlier in the treatment progression of the failed joint… images taken prior to initial implantation of the "failed implant" (i.e., "pre-implant work-up" images), and (4) images taken prior to significant failure of the patient's natural joint (i.e., "healthy joint" images)… sources of information could include databases… compare, contrast and evaluate the various implant image groups over time (i.e., initial implantation, pre-failure implant, and/or failed implant images) to determine and/or identify implant failure modes (i.e., implant fracture, unacceptable or uneven wear zones, dislocation, modular failures, etc.) or underlying anatomical failure modes (i.e., underlying support structure failure, soft tissue disease, kinematic imbalances, tissue scarification, metastatic disease or infection, etc.)”. The Examiner notes the various image groups are retrieved from a database);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a kinematic database as taught by Linderman within the comparison for determination of alignment state as taught by Wells, Gotte and Moodie with the motivation of “improvements in the planning and execution of revision surgeries” (Linderman: paragraph [0006]).
	Wells, Gotte, Moodie and Linderman may not explicitly teach (underlined below for clarity): 
--an implant alignment image generation part for generating an implant alignment image showing the predicted alignment state of the implant transplanted into the joint related to the preset movement information based on the movement analysis information for identifying treatment progress of the joint after implantation of the implant (Blankevoort: paragraphs [0017]-[0018], “obtaining imaging data associated with the spatial positon and orientation of the implant in the joint relative to the bone of the first or second segment under at least two opposing load exposures… analyzing the spatial data for determination of induced movement of the implant components relative to the bone… determination of the movement of an implant in a knee joint, for example, using digital geometry processing”, paragraphs [0068], “”. Also see, paragraph [0043], “generating contour images of the implant or implants relative to the bone from the data obtained in steps (a) and (b). Digital geometry processing is preferably used to generate a contours and/or three-dimensional images of the joint implant”. The Examiner notes the movement information is determined via imaging data, and used to generate a predicted image of the implant).
One of ordinary skill in the art before the effective filing date would have found it obvious to include generation of a predicted alignment image as taught by Blankevoort within the determination of implant alignment as taught by Wells, Gotte, Moodie and Linderman with the motivation of “higher quality of care, and reduced health care cost” (Blankevoort: paragraph [0013]).

Regarding (Currently Amended) claim 2, Wells, Gotte, Moodie, Linderman and Blankevoort teach the limitations of claim 1, and further teach wherein the implant alignment information database stores the implant alignment parameter indicating an alignment position of the implant transplanted into the joint and kinematic data quantitatively indicating the movement of the joint after implantation of the implant in the joint (Linderman: paragraph [0150]-[0156], “images of the patient's current joint, which typically includes various images of the "failed" or "failing" implant… further include other images taken earlier in the treatment progression of the failed joint… images taken prior to initial implantation of the "failed implant" (i.e., "pre-implant work-up" images), and (4) images taken prior to significant failure of the patient's natural joint (i.e., "healthy joint" images)… sources of information could include databases… compare, contrast and evaluate the various implant image groups over time (i.e., initial implantation, pre-failure implant, and/or failed implant images) to determine and/or identify implant failure modes (i.e., implant fracture, unacceptable or uneven wear zones, dislocation, modular failures, etc.) or underlying anatomical failure modes (i.e., underlying support structure failure, soft tissue disease, kinematic imbalances, tissue scarification, metastatic disease or infection, etc.)”. the Database contains what is required of the claim).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 13, Wells, Gotte, Moodie, Linderman and Blankevoort teach the limitations of claim 1, and further teach wherein the examination server includes an execution movement management part managing patient-specific execution movement information (Wells: paragraph [0058], “capture the patient performing the clinical movement for a first time… The first clinical movement attempt may be stored in the memory 504 or the database 511. Then, for example when the patient attempts the clinical movement a second or later time, the first attempt may be shown to the patient”. Storage and retrieval of patient data is management of patient data).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 14, Wells, Gotte, Moodie, Linderman and Blankevoort teach the limitations of claim 13, and further teach wherein the execution movement management part includes:
--an execution movement database (DB) storing the patient-specific execution movement information (Wells: paragraph [0025], “A final edited video may be created for an exercise… the final edited video may be saved to a database to be shared with other users”); and
--an execution movement search transmission part identifying the patient through patient information transmitted from the patient terminal, and searching the execution movement DB for patient-specific execution movement information of the identified patient to transmit the searched patient-specific execution movement information to the patient terminal (Wells: paragraphs [0058]-[0061], “a video may be retrieved from the video storage 512… an animation may be retrieved from the animation storage 514”. The Examiner notes the animations are retrieved for the patient via the information provided, which teaches what is required of the claim under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 24, Wells, Gotte, Moodie, Linderman and Blankevoort teach the limitations of claim 1, and further teach wherein the examination server further includes an examination information management part managing patient-specific examination information containing at least one of the photographed movement information, the movement analysis information, pain time movement analysis information, the implant alignment parameter, and the implant alignment image (Wells: paragraph [0058], “capture the patient performing the clinical movement for a first time… The first clinical movement attempt may be stored in the memory 504 or the database 511. Then, for example when the patient attempts the clinical movement a second or later time, the first attempt may be shown to the patient”. Storage and retrieval of patient data is management of patient data). 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 25, Wells, Gotte, Moodie, Linderman and Blankevoort teach the limitations of claim 24, and further teach wherein the examination information management part includes an examination information database storing the patient-specific examination information (Wells: paragraph [0058], “capture the patient performing the clinical movement for a first time… The first clinical movement attempt may be stored in the memory 504 or the database 511. Then, for example when the patient attempts the clinical movement a second or later time, the first attempt may be shown to the patient”. Storage and retrieval of patient data is management of patient data).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 26, Wells, Gotte, Moodie, Linderman and Blankevoort teach the limitations of claim 25, and further teach wherein the examination information is divided into pre-surgery examination information, post-surgery examination information, and follow-up examination information in a case of an implant-transplanted patient (Linderman: paragraph [0150]-[0156], “images of the patient's current joint, which typically includes various images of the "failed" or "failing" implant… further include other images taken earlier in the treatment progression of the failed joint… images taken prior to initial implantation of the "failed implant" (i.e., "pre-implant work-up" images), and (4) images taken prior to significant failure of the patient's natural joint (i.e., "healthy joint" images)… sources of information could include databases… compare, contrast and evaluate the various implant image groups over time (i.e., initial implantation, pre-failure implant, and/or failed implant images)”. The Examiner notes the various image groups are retrieved from a database).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 40, Wells, Gotte, Moodie, Linderman and Blankevoort teach the limitations of claim 1, and further teach a doctor terminal receiving the examination information from the examination server (Linderman: paragraph [0022], “a resulting output of the patient's anatomical features and/or estimated anatomical features can be provided”, paragraph [0162], “a graphical user interface (GUI) that allows an operator (surgeon, implant designer, patient, etc.)”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 41, Wells, Gotte, Moodie, Linderman and Blankevoort teach the limitations of claim 40, and further teach wherein the doctor terminal further includes an examination information reception display part receiving the examination information and displaying the examination information (Linderman: paragraph [0022], “a resulting output of the patient's anatomical features and/or estimated anatomical features can be provided”, paragraph [0162], “a graphical user interface (GUI) that allows an operator (surgeon, implant designer, patient, etc.)”).
The motivation to combine is the same as in claim 1, incorporated herein.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0121728 (hereafter “Wells”), U.S. Patent App. No. 2007/0213643 (hereafter “Gotte”), U.S. Patent App. No. 2011/0060537 (hereafter “Moodie”), U.S. Patent App. No. 20140208578 (hereafter “Linderman”) and U.S. Patent App. 20190000631 (hereafter “Blankevoort”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2018/0235702 (hereafter “Dohmen”) and U.S. Patent App. No. 2013/0172731 (hereafter “Gole”).

Regarding (Currently Amended) claim 3, Wells, Gotte, Moodie, Linderman and Blankevoort teach the limitations of claim 1, but may not explicitly teach:
--wherein the implant alignment parameter arithmetic part derives the implant alignment state based on an inclination (Pl) and an anteroposterior position relative to a mechanical axis (P2) of the implant from the movement analysis information by:
(a) deriving a first area of coordinates of the inclination (Pl) and the anteroposterior position relative to the mechanical axis (P2) of the implant corresponding to an anteroposterior translation according to the rotation on a lateral axis of a patient body from the movement analysis information,
(b) deriving a second area of coordinates of the inclination (Pl) and the anteroposterior position relative to the mechanical axis (P2) of the implant corresponding to the rotation on a major axis according to the rotation on the lateral axis of the patient body from the movement analysis information, and […].
Dohmen teaches wherein the implant alignment parameter arithmetic part derives the implant alignment state based on an inclination (Pl) and an anteroposterior position relative to a mechanical axis (P2) of the implant from the movement analysis information (Dohmen: paragraphs [0005]-[0008], “judging implant orientation data representing an orientation of a first implant part relative to a first bone… acquiring activity data”, paragraph [0030], “Those two rotational dimensions for example correspond to the inclination and the anteversion of the first implant part”) by:
(a) deriving a first area of coordinates of the inclination (Pl) and the anteroposterior position relative to the mechanical axis (P2) of the implant corresponding to an anteroposterior translation according to the rotation on a lateral axis of a patient body from the movement analysis information (Dohmen: Figure 4, paragraphs [0007]-[0008], “calculating a range of motion volume, which represents possible orientations between the first bone and the second bone over three rotational axes… the range of motion volume is not limited to three dimensions. It can also be two-dimensional, and thus a range of motion area, or one-dimensional, and thus a range of motion band”, paragraph [0011], “The axes are for example the axes of flexion-extension rotation, adduction-abduction rotation and internal-external rotation”, paragraph [0030], “Those two rotational dimensions for example correspond to the inclination and the anteversion of the first implant part”. Also see, Figures 1-3, and paragraphs [0070]-[0074]. The Examiner notes the three dimensions of movement include translation and can be used to generate a volume/area),
(b) deriving a second area of coordinates of the inclination (Pl) and the anteroposterior position relative to the mechanical axis (P2) of the implant corresponding to the rotation on a major axis according to the rotation on the lateral axis of the patient body from the movement analysis information (Dohmen: Figure 4, paragraphs [0007]-[0008], “calculating a range of motion volume, which represents possible orientations between the first bone and the second bone over three rotational axes… the range of motion volume is not limited to three dimensions. It can also be two-dimensional, and thus a range of motion area, or one-dimensional, and thus a range of motion band”, paragraph [0011], “The axes are for example the axes of flexion-extension rotation, adduction-abduction rotation and internal-external rotation”, paragraph [0030], “Those two rotational dimensions for example correspond to the inclination and the anteversion of the first implant part”. Also see, Figures 1-3, and paragraphs [0070]-[0074]. The Examiner notes the three dimensions of movement include translation and can be used to generate a volume/area), and […].
One of ordinary skill in the art before the effective filing date would have found it obvious to include deriving areas of inclination and translation/rotation along a major axis as taught by Dohmen within the implant alignment prediction as taught by Wells, Gotte, Moodie, Linderman and Blankevoort with the motivation of better allowing performance of desired activities after an implant (Dohman: paragraph [0009]).
Wells, Gotte, Moodie, Linderman, Blankevoort and Dohman may not explicitly teach:
(c) deriving combinations of the inclination (Pl) and the anteroposterior position relative to the mechanical axis (P2) of the implant by overlapping the first area and the second area.
Gole teaches (c) deriving combinations of the inclination (Pl) and the anteroposterior position relative to the mechanical axis (P2) of the implant by overlapping the first area and the second area (Gole: Figures 10-11, paragraph [0010], “The software program is executable by the computer to overlay and align a plurality of 3-dimensional images at the display”, paragraph [0106], “post-operative optical scans and overlays are used to confirm that the final implanted device(s) is/are in the desired locations and orientations, such as shown in FIGS. 10B, 10C, 11B, and 11C”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include deriving a combination of area by overlapping areas as taught by Gole within the determination of areas of inclination and anteroposterior position relative a major axis as taught by Wells, Gotte, Moodie, Linderman, Blankevoort and Dohman with the motivation of “reduce exposure of patients to mid-surgery and post-surgery radiation” (Gole: paragraph [0009]).

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0121728 (hereafter “Wells”), U.S. Patent App. No. 2007/0213643 (hereafter “Gotte”), U.S. Patent App. No. 2011/0060537 (hereafter “Moodie”), U.S. Patent App. No. 20140208578 (hereafter “Linderman”) and U.S. Patent App. 20190000631 (hereafter “Blankevoort”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 20200178851 (hereafter “Singhose”).

Regarding (Currently Amended) claim 4, Wells, Gotte, Moodie, Linderman and Blankevoort teach the limitations of claim 1, but may not explicitly teach:
--wherein the movement analysis information arithmetic part applies interpolation based on frames before and after the frame where the landmark is not recognized such that a virtual landmark is inserted into the frame when at least three landmarks are not recognized on the photographed movement information.
Singhose teaches wherein the movement analysis information arithmetic part applies interpolation based on frames before and after the frame where the landmark is not recognized such that a virtual landmark is inserted into the frame when at least three landmarks are not recognized on the photographed movement information (Singhose: paragraph [0178], “Gaps in the marker data with durations <20 frames (<0.2 seconds) were filled using spline interpolation”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include interpolation of landmarks as taught by Singhose with the use of landmark recognition in implant analysis as taught by Wells, Gotte, Moodie, Linderman and Blankevoort with the motivation of  .

Regarding (Currently Amended) claim 5, Wells, Gotte, Moodie, Linderman and Blankevoort teach the limitations of claim 1, and further teach wherein the movement analysis information arithmetic part inserts a virtual redundancy marker around the landmark in every frame of the photographed movement information (Linderman: paragraph [0008], “reference planes and/or reference positions can be identified and/or determined relative to such implant reference points”, paragraph [0176], “anatomical landmarks are identified”, paragraph [0200], “Identification of landmarks of interest like the centroid of the tibial shaft, the ankle joint, the intercondylar notch and the centroid of the femoral head can be performed. The mechanical axis can be defined as the line connecting the proximal and the distal centroids”. The Examiner notes landmarks are identified and marked), 
Wells, Gotte, Linderman and Blankevoort may not explicitly teach:
--replaces an unrecognized landmark with a surrounding redundancy marker when at least three landmarks are not recognized on the photographed movement information. 
	Singhose teaches replaces an unrecognized landmark with a surrounding redundancy marker when at least three landmarks are not recognized on the photographed movement information (Singhose: paragraph [0024], “data may indicate either a specific position for that portion of the at least a portion of the body, an inferred position for that portion of the at least a portion of the body, or no position for that portion of the at least a portion of the body”, paragraphs [0172]-[0175], “Handling Missing Data… a missing observation can easily be integrated into the filter framework. If at time step k a joint's position is lost by both Kinect sensors… the update can follow the state space model”. The Examiner notes the state space model is used to provide redundant positions relative to the movement and uses these redundant locations for missing data).
The motivation to combine is the same as in claim 4, incorporated herein.

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0121728 (hereafter “Wells”), U.S. Patent App. No. 2007/0213643 (hereafter “Gotte”), U.S. Patent App. No. 2011/0060537 (hereafter “Moodie”), U.S. Patent App. No. 20140208578 (hereafter “Linderman”) and U.S. Patent App. 20190000631 (hereafter “Blankevoort”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2018/0330810 (hereafter “Gamarnik”).

Regarding (Currently Amended) claim 6, Wells, Gotte, Moodie, Linderman and Blankevoort teach the limitations of claim 1, but may not explicitly teach:
--wherein the patient terminal further includes: a movement stop recognition part recognizing movement stop when the preset movement information corresponds to a stop over a preset period of time while the movement execution photographing part photographs the joint corresponding to the preset movement information; and a pain verification part adding pain frame identification information identifying the frame obtained at a time when the joint is in a pained state, to the photographed movement information when the movement stop recognition part recognizes the movement stop and the pained state is verified.
Gamarnik teaches wherein the patient terminal further includes: a movement stop recognition part recognizing movement stop when the preset movement information corresponds to a stop over a preset period of time while the movement execution photographing part photographs the joint corresponding to the preset movement information; and a pain verification part adding pain frame identification information identifying the frame obtained at a time when the joint is in a pained state, to the photographed movement information when the movement stop recognition part recognizes the movement stop and the pained state is verified (Gamamik: paragraphs [0079]-[0080], "the target range of motion of a user can be temporarily reduced if a user is detected to be missing the target motion due to pain or discomfort ... interpret pain, discomfort, or strain, for example, by detecting reduced acceleration of a motion by the user before the range of motion reaches the target motion of an exercise", paragraphs [0l14]-[0115], "determine the pain tolerance and track the recovery progress of the patient ... incomplete movements of an exercise can be interpreted as pain and/or inability to complete the exercise ... modify the exercise to reduce the range of motion of the exercise until the patient is able to complete the exercise properly and consistently ... provides real-time analysis of patient progress to personalize the physical therapy rehabilitation process to the patient ... provide recommendations or reminders prior to, during, or after performance of the exercise").
One of ordinary skill in the art before the effective filing date would have found it obvious to include determination of pain as taught by Gamarnik with the determination of alignment state as taught by Wells, Gotte, Moodie, Linderman and Blankevoort with the motivation of “improve quality of life” (Gamarnik: paragraph [0001]).

Regarding (Currently Amended) claim 7, Wells, Gotte, Moodie, Linderman, Blankevoort and Gamarnik teach the limitations of claim 6, and further teach wherein the movement analysis information calculation part further includes a pain time movement analysis information extraction part extracting pain time movement analysis information that includes the movement analysis information at the time when the joint is in a pained state while executing the preset movement based on the pain frame identification information and the movement analysis information (Gamarnik: paragraphs [0114]-[0l 15], "determine the pain tolerance and track the recovery progress of the patient ... incomplete movements of an exercise can be interpreted as pain and/or inability to complete the exercise ... modify the exercise to reduce the range of motion of the exercise until the patient is able to complete the exercise properly and consistently... provides real-time analysis of patient progress to personalize the physical therapy rehabilitation process to the patient ... provide recommendations or reminders prior to, during, or after performance of the exercise". Also see, paragraphs [0079]-[0080]. This is interpreted to read on extracting of the real-time pain information to analyze the motion associated with the pain to provide analyzed feedback).
The motivation to combine is the same as in claim 6, incorporated herein.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0121728 (hereafter “Wells”), U.S. Patent App. No. 2007/0213643 (hereafter “Gotte”), U.S. Patent App. No. 2011/0060537 (hereafter “Moodie”), U.S. Patent App. No. 20140208578 (hereafter “Linderman”) and U.S. Patent App. 20190000631 (hereafter “Blankevoort”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2009/0023122 (hereafter “Lieberman”).

Regarding (Currently Amended) claim 8, Wells, Gotte, Moodie, Linderman and Blankevoort teach the limitations of claim 1, but may not explicitly teach:
--an infrared-reflective suit coated with an infrared-reflective material on a surface thereof for being photographed by the movement execution photographing part.
Lieberman teaches an infrared-reflective suit coated with an infrared-reflective material on a surface thereof for being photographed by the movement execution photographing part (Lieberman: Figures 1-2, 6, paragraph [0044], “A suit worn by both an expert and an novice, as well as a software control system and motion control capture device… The system enables full body tracking of all joints, in real-time. These may be recorded and stored”, paragraphs [0053]-[0055], “The body suit 210 is shown equipped with optical tracking markers 220 (the spherical protrusions) that may be used to track the wearer's movements using an optical tracking system… The wearer's movements may be tracked by a different optical tracking system, by mechanical transducers such as accelerometers embedded in the body suit 210, or by a combination of optical and mechanical methods… The Vicon optical tracking system is a commercial product designed for high-resolution high-bandwidth motion capture. It consists of roughly one dozen near-infrared sensitive cameras with matching strobes… The teacher-expert or student subject wears a special dark suit with infrared reflectors covering it, in known locations. Each camera tracks the location of bright infrared reflectors, which are triangulated from multiple cameras to form points in 3D space”).
One of ordinary skill in the art would have found it obvious to include using an infrared-reflective suit as taught by Lieberman with the movement execution photographing part as taught by Wells, Gotte, Moodie, Linderman and Blankevoort with the motivation of “enable more rapid motor rehabilitation and postural retraining to combat repetitive strain injuries” (Lieberman: paragraph [0039]).

Claim(s) 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0121728 (hereafter “Wells”), U.S. Patent App. No. 2007/0213643 (hereafter “Gotte”), U.S. Patent App. No. 2011/0060537 (hereafter “Moodie”), U.S. Patent App. No. 20140208578 (hereafter “Linderman”) and U.S. Patent App. 20190000631 (hereafter “Blankevoort”) as applied to claim 1 above, and further in view of U.S. Patent No. 7,251,609 (hereafter “McAlindon”).

Regarding (Currently Amended) claim 42, Wells, Gotte, Moodie, Linderman and Blankevoort teach the limitations of claim 41, and further teach wherein the examination information reception display part preferentially displays the examination information containing alarm information, and displays other examination information […] (Wells: paragraph [0071], “Sending feedback may include providing an alert to the patient or the therapist”; Moodie: Figures 4-7, paragraphs [0090]-[0092], “a graphic representation of the motion capture… Kinematic variables related to movement (velocity, range of motion, etc.), may be tracked”), […].
Wells, Gotte, Moodie, Linderman and Blankevoort may not explicitly teach (underlined below for clarity): 
--wherein the examination information reception display part preferentially displays the examination information containing alarm information, and displays other examination information in a descending order of a quantified or classified emergency level, calculated by comparatively analyzing an answer included in medical examination information to a particular question with regard to an analysis criterion by the medical examination analysis information calculation part, included in the medical examination analysis information.
McAlindon teaches wherein the examination information reception display part preferentially displays the examination information containing alarm information, and displays other examination information in a descending order of a quantified or classified emergency level, calculated by comparatively analyzing an answer included in medical examination information to a particular question with regard to an analysis criterion by the medical examination analysis information calculation part, included in the medical examination analysis information (McAlindon: Column 4, lines 35-40, “The analysis can occur by use of computer- driven algorithms developed to rank the information generated from the candidate's response”, Column 10, lines 29-35, “comparing the participant's answers to the questionnaire with a reference standard comprising conventionally accepted indications”, Column 11, paragraphs 10-20, “comparing answers from at least one evaluation form completed by the participant”).
One of ordinary skill in the art before the effective filing date would have found it obvious include ranking questions as taught by McAlindon within display of data as taught by Wells, Gotte, Moodie, Linderman and Blankevoort with the motivation of “increasing the quantity and precision of the data and enhancing the statistical power” (McAlindon: Column 12, lines 1-5).

Regarding (Original) claim 43, Wells, Gotte, Moodie, Linderman and Blankevoort teach the limitations of claim 41, but may not explicitly teach:
--wherein the doctor terminal further includes a questionnaire generation information provision part providing questionnaire generation information for generating the questionnaire to the questionnaire generation part.
McAlindon teaches wherein the doctor terminal further includes a questionnaire generation information provision part providing questionnaire generation information for generating the questionnaire to the questionnaire generation part (McAlindon: Figure 6, Column 7, lines 25-60, “at the central site administrator's console 86 and the accessible server 84. The administrator's software functions includes a trial creation function 160, which assembles the necessary questions into a series of questionnaires for the purposes described above and places them for storage in the server 84… A report function 162 allows the administrator to make adjustments in the questionnaires or their timing during the trial”).
The motivation to combine is the same as in claim 42, incorporated herein.

Regarding (Original) claim 44, Wells, Gotte, Moodie, Linderman, Blankevoort and McAlindon teach the limitations of claim 43, and further teach wherein the doctor terminal further includes an analysis criterion generation information provision part providing analysis criterion generation information for generating or modifying the analysis criterion to the analysis criterion generation part (McAlindon: Figure 6, Column 9, lines 25-40, “reviewing the received questionnaire and making a determination of whether the individual is eligible… according to a set of predetermined criteria. The predetermined criteria have been selected by the trial investigation(s), and can 30 include such parameters as: a threshold degree of a symptom or symptoms associated with the medical condition”. Also see, Column 7, lines 25-60, and Tables 3-4. This is generation of the criteria via the administrator console (doctor terminal)).
The motivation to combine is the same as in claim 42, incorporated herein.

Response to Arguments
Applicant's arguments filed on 13 April 2022  have been fully considered but they are not persuasive. Applicant's arguments will be addressed below in the order in which they appear in the response filed on 13 April 2022.

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-11, 13-14, 17-20 and 24-44, the Examiner has considered applicant’s arguments; however the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons.

Applicant argues:
Based on the current amendments and the discussion in the interview, Applicant submits that this rejection is moot and should be withdrawn… claim 1 is currently amended to remove reference to human interaction and the claims are not directed to a method of organizing human activity and do not include an abstract idea. Accordingly, the rejection should be withdrawn… Further, it is respectfully reasserted that the claims are directed to a technical solution to a technical problem… More specifically, the Action alleges that the generation of an image without the need for use of radiation is not a technical problem because "the argued problems are not caused nor by the server." This interpretation appears to be in error, as there is no requirement that a claim must recite a technical problem to provide a technical solution… The system of the current claims improves imaging technology through limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice, generation of an implant alignment image… The claims at issue describe a specific way (use of particular photographed movement information) to solve the problem of producing accurate and realistic implant alignment images without the need for X-ray or MRI/CT photographing, rather than merely claiming the idea of a solution or outcome, and thus are not directed to an abstract idea (see MPEP 2106.0S(a)(II)). Accordingly, the claims cannot be interpreted as "a general means of outputting determined data" as alleged in the Action, but instead "[incorporate] rules of a particular type that [improve] an existing technological process" as in McRO with a high degree of specificity and are not directed to an abstract idea (see MPEP 2106(11)). 

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims in view of the specification recite collection of movement information during examination of a joint to determine an implant alignment, which is organization of a user’s activity with the generic hardware components to perform joint evaluation, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. The claim is directed toward an abstract idea.
	With respect to McRO and the need for recitation of a technical problem, the Examiner notes as stated on pages 12-13 of “October 2019 Update: Subject Matter Eligibility”, the specification must set forth a technical problem one of ordinary skill in the art would understand the invention is improving. Therefore, the specification must set forth a technical problem to provide a technical solution to a technical problem.
Additionally, with respect to the generating “an image to be provided for an implant in an actual implant alignment state being predicted on a particular frame of photograph movement information without the need for X-ray or MRI/CT photographing”, the claim only generates an image, this is not displaying of the image on a device, generation of an image is organization of data for a user to use and is not an additional element, the Examiner suggests claiming output of the generated image. In addition, the claims recite a patient terminal generating photographed movement information, nothing in this limitation prevents the terminal from producing an X-ray or MRI/CT photographing the movement information, the Examiner suggests explicitly reciting this. Therefore as the claims do not improve the functioning of the computer nor do they recite a technical solution to a technical problem the claim is directed toward an abstract idea without providing a practical application and/or significantly more.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-11, 13-14, 17-20 and 24-44, the Examiner has considered the applicant’s arguments; however, the arguments are not persuasive as addressed herein the new ground of rejection as necessitated by amendment. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons.

Applicant argues:
In view of the current amendments, Applicant respectfully submits that the claimed embodiments are distinguishable over the cited references.

The Examiner respectfully disagrees.
	It is respectfully submitted; Applicant’s argument is moot in view of the new ground of rejections as necessitated by amendment. In particular, newly applied Wells, Gotte, Moodie, Linderman and Blankevoort teach the argued claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626          

/Jonathan Ng/Primary Examiner, Art Unit 3626